Citation Nr: 1736929	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar strain with lumbar spondylosis prior to October 15, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 15, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976. 

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In August 2016, the Board denied the appeals.  The Veteran appealed the Board's decision to the Veterans Claims Court.  In June 2017, the Court Clerk vacated the August 2016 Board decision and remanded the claims for action consistent with the directives of a joint motion for remand (JMR).


FINDING OF FACT

In August 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to a rating in excess of 20 percent for lumbar strain with lumbar spondylosis prior to October 15, 2012, 
have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal for entitlement to a TDIU prior to October 15, 2012 have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In an August 2017 statement, the Veteran withdrew the issues on appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they will be dismissed.


ORDER

The appeal as to the claim for entitlement to a rating in excess of 20 percent for lumbar strain with lumbar spondylosis prior to October 15, 2012, is dismissed.

The appeal as to the claim for entitlement to a TDIU prior to October 15, 2012, is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


